Bullard, J.,

delivered the opinion of the court.
The only question presented by the pleadings in this case, is whether a syndic, who administers an insolvent succession, under an agreement with the creditors, that he shall receive *364a commission of five per cent, on the real amount received by him, be entitled to charge that commission on notes due to the succession, not collected by him, but handed over to his successor. The expressions used by the creditors, in their deliberations, are, “ that the said syndic should be entitled to receive for his services in that capacity, a commission of five per cent., on the real amount he may have in his hands, in the course of his said administration, agreeably to law.” It is evident the creditors contemplated that the syndic should continue to administer fully on the estate, convert the proper- . ..... . ,. * , ty into money, and distribute it among the creditors. But he died before the administration was closed, and another syndic was appointed, and the notes given by purchasers at the sale of the estate, were handed over by his representatives to the v HGW syndic,
low a syndic five sfon°onthe*1Teal wlnhishS in the course of lus administralion, he is only commission" on the amount of received by him, and not on the amount of notes which came"into hishands.
^ ^ i8i/, the comScT'cannot ""exceed five per cent; and if the first syndic is aimissions ^one°the property which came into ins hands, his suerUs1’delivered for final distribution, would be entitled to no-
1676 of the La. Code relates only to executors, and to two and a half per cent, on the amount of the inventory when. they have had seizin of the whole estate,
We concur in opinion with the judge ti quo, that the creditors intended to allow the syndic a commission only on the amount of moneys actually received by him, in the course of h*s administration. The promissory notes of purchasers, do not, in our opinion, constitute a real amount in his hands. By ’ „ „„ the act of 1817, the commissions cannot exceed five per cent., and if the first syndic in this case, were to be allowed full commission on the notes in question, his successor, who is to , collect them and distribute the proceeds among the creditors, would be entitled to nothing.
The 1676th article of the Louisiana Code, on which the appellant relies, does not appear to us to support her pretensions. That article relates only to executors, and restricts their commissions to two and a half per cent., on the amount r * of the inventory, when they have had seizin of the whole CSt&tC.
It is, therefore, ordered, adjudged and decreed, that the . , „ , „ „ _ , ° , „ , . , judgment of the Court ox Probates be affirmed, with costs.